Exhibit 10(iii)A(94)




letterhead.jpg [letterhead.jpg]
ACUITY BRANDS, INC.
Amended and Restated 2012 Omnibus Stock Incentive Compensation Plan
Global Restricted Stock Unit Notification and Award Agreement
Grantee:
Grant Type:
Grant ID:
Grant Date:
Award Amount:
Vest Schedule:
Grantee Level:
Accept By Date:
 



WHEREAS, Acuity Brands, Inc. (the “Company”) maintains the Amended and Restated
Acuity Brands, Inc. 2012 Omnibus Stock Incentive Compensation Plan (the “Plan”)
under which the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has authority to grant Restricted Stock Units (the “RSUs”); and
WHEREAS, the Committee has determined that it is in the best interest of the
Company and its stockholders to grant this RSU to the Grantee identified above,
subject to the terms and conditions set forth in the Plan and this Global
Restricted Stock Unit Notification and Award Agreement, together with its
exhibits (the “Agreement”).
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Incorporation of the Plan. The provisions of the Plan are hereby incorporated
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee has final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
Grantee and Grantee’s legal representative with respect to any questions arising
under the Plan or this Agreement.
2.Grant of Restricted Stock Unit Award. The Committee, on behalf of the Company,
hereby grants to Grantee, effective as of the Grant Date, RSUs equal to the
Award Amount set forth above, on the terms and conditions set forth in this
Agreement, including the specific vesting requirements set forth above under the
Vest Schedule, and as otherwise provided in the Plan.
3.Acceptance of Restricted Stock Unit Award. This award of RSUs is conditioned
upon Grantee’s acceptance of the terms of this Agreement, as evidenced by
Grantee’s execution of this Agreement or by Grantee’s electronic acceptance of
this Agreement in a manner and during the time period allowed by the Company. If
the terms of this Agreement are not timely accepted by execution or by such
electronic means, the award of RSUs may be cancelled.
4.Vesting of Restricted Stock Unit Award.
a)In General. Provided that Grantee remains continuously employed by the
Company, a Subsidiary or Affiliate, subject to the other terms of this
Agreement, the RSUs shall vest pursuant to the Vest Schedule set forth above.
For purposes of this Agreement, providing active services as an Employee or as a
member of the Board shall be considered as employment.
b)Vesting Acceleration Upon Termination due to Death or Disability.
Notwithstanding Section 4(a) above, if prior to the date on which the RSUs (or a
portion thereof) vest and the restrictions with respect to the RSUs lapse (the
“Vesting Date”), (i) Grantee dies while actively employed by the Company or a
Subsidiary or an Affiliate,


1

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




or (ii) Grantee’s employment terminates by reason of Grantee’s Disability, any
unvested RSUs shall become fully vested and non-forfeitable as of the date of
Grantee’s death or Disability.
c)Vesting Upon Termination due to Retirement. Notwithstanding Section 4(a)
above, if Grantee’s employment terminates for a reason other than Cause on or
after the date on which (i) Grantee has attained the age of sixty (60) years
old, and (ii) the number of completed years of Grantee’s continuous service to
the Company or a Subsidiary or an Affiliate is at least ten (10) (“Retirement”),
the unvested RSUs will remain outstanding and will continue to vest following
Grantee’s Termination in accordance with the Vest Schedule, and subject to the
terms set forth in this Agreement as though Grantee had remained in service, and
once vested, will be settled in accordance with Section 6 below; provided,
however, that any unvested RSUs will be forfeited immediately, automatically and
without consideration upon Grantee’s breach of the confidentiality, inventions,
non-solicitation and non-competition provisions attached hereto as Exhibit C (as
determined by the Committee). The Company, in its sole discretion, will
determine whether Grantee has completed ten (10) years of continuous service,
including the effect of any break-in-service.
d)Termination of Service for Any Other Reason. Except for death, Termination due
to Disability or Termination due to Retirement, as provided in Sections 4(b) and
(c) above, or except as otherwise provided in a duly approved severance
agreement with Grantee, if Grantee terminates his or her employment or if the
Company or if different, the Subsidiary or an Affiliate employing Grantee (the
“Employer”) terminates Grantee’s employment prior to the Vesting Date (even in
the case of unfair dismissal and whether or not later to be found invalid or in
breach of employment laws in the jurisdiction where Grantee is employed or the
terms of Grantee’s employment agreement, if any) Grantee expressly acknowledges
that the RSUs shall cease to vest further, the unvested RSUs shall be
immediately forfeited, and Grantee shall be entitled only to the Shares issued
as a result of RSUs that had vested prior to the Date of Termination. “Date of
Termination” means the last day of Grantee’s active employment with the
Employer. For greater certainty, Grantee’s Date of Termination shall be deemed
to be the date on which the notice of termination of employment provided is
stated to be effective (and in the case of alleged constructive dismissal, the
date on which the alleged constructive dismissal is alleged to have occurred),
and not during or as of the end of any notice or other period following such
date during which Grantee is in receipt of, or eligible to receive, statutory,
contractual or common law notice of termination or any compensation in lieu of
such notice or severance pay. The Board or the Committee shall have the
exclusive discretion to determine when Grantee is no longer actively providing
services for purposes of the RSU grant (including whether Grantee may still be
considered to be providing services while on a leave of absence).
e)Vesting Acceleration Upon a Change in Control. Notwithstanding the other
provisions of this Agreement, in the event of a Change in Control prior to the
Vesting Date, all RSUs shall become fully vested and non-forfeitable as of the
date of the Change in Control.
5.Dividend Equivalents. During the period that Grantee holds RSUs granted
pursuant to this Agreement, on each date that the Company pays a cash dividend
to holders of its Common Stock, the Company shall credit to a non-interest
bearing account on its books for Grantee an amount equal to the United States
(“U.S.”) Dollar amount paid per share of the Company’s Common Stock for each
unvested RSU held by Grantee under this Agreement (the “Dividend Equivalents”).
The Dividend Equivalents credited to Grantee’s non-interest bearing account
shall vest only to the extent that the RSUs vest and shall be paid in accordance
with Section 6 below. The Dividend Equivalents shall be forfeited in the event
that the RSUs are forfeited.
6.Issuance of Shares upon Vesting. No Shares shall be issued to Grantee prior to
the date that the RSUs vest pursuant to this Agreement. As soon as practical and
in any event within sixty (60) days after the date that the RSUs vest pursuant
to Section 4 (or within such longer period as may be permitted under Section
409A upon Grantee’s death), and subject to the Company’s Incentive-Based
Compensation Recoupment Policy (described in Section 10 below) and the
applicable terms of Exhibit C attached hereto, the Company will cause Shares to
be issued to an unrestricted account in Grantee’s name in payment of such vested
RSUs and will cause any Dividend Equivalents attributed to such vested RSUs to
be paid in cash to Grantee or, in the event of death, to Grantee’s heirs,
subject to the applicable laws of descent and distribution. Notwithstanding the
foregoing, (a) in the event of vesting of the RSUs upon a Change in Control, the
RSUs shall be paid in accordance with Section 15.2 of the Plan, and (b) to the
extent that (i) the RSUs constitute “nonqualified deferred compensation” subject
to Section 409A, (ii) Grantee is subject to U.S. federal taxation and (iii) the
aforementioned sixty (60) day period spans two calendar years, the RSUs and any
Dividend Equivalents will be paid in the second of such calendar years.


2

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




7.Transfer Restrictions. The RSUs may not be sold, assigned, transferred,
pledged, or otherwise encumbered in any manner other than by will or the laws of
descent and distribution, unless and until the shares of Common Stock underlying
the vested RSUs have been issued.
8.Stockholder Rights. The RSUs granted pursuant to this Agreement do not and
shall not entitle Grantee to any rights of a stockholder of the Company’s Common
Stock. Grantee’s rights with respect to the RSUs shall remain forfeitable at all
times prior to the Vesting Date or such other date on which the RSUs vest
pursuant to Section 4.
9.Adjustments Upon Specified Events. In the event of a Share Change (as defined
in the Plan), the number and class of Shares or other securities that Grantee
shall be entitled to, and shall hold, pursuant to this Agreement shall be
appropriately adjusted or changed to reflect the Share Change, provided that any
such additional Shares or additional or different Shares or securities shall
remain subject to the restrictions in this Agreement.
10.Recoupment. All Awards of RSUs, whether unvested or vested, shall be subject
to the Company’s Incentive-Based Compensation Recoupment Policy (the “Recoupment
Policy”), such that any Award that was made to a Grantee who is deemed a
“Covered Employee” under the Recoupment Policy within the three (3) year period
preceding the date on which the Company announces that it will prepare an
accounting restatement under the Recoupment Policy shall be subject to
deduction, clawback or forfeiture, as applicable.
11.Compliance with Section 409A of the Code for U.S. Taxpayers. The parties
intend that this Agreement and the benefits provided hereunder be exempt from
the requirements of Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”) to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4) or otherwise. However, to the extent that the
RSUs (or any portion thereof) may be subject to Section 409A, the parties intend
that this Agreement and such benefits comply with the deferral, payout, and
other limitations and restrictions imposed under Section 409A and this Agreement
shall be interpreted, operated and administered in a manner consistent with such
intent. Notwithstanding any other provision of the Plan or this Agreement, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify Grantee or any other person for failure to do so) to adopt
such amendments to the Plan or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for the RSUs to be exempt from the application of Section
409A or to comply with the requirements of Section 409A. Nothing in this
Agreement or the Plan shall provide a basis for any person to take action
against the Company or any Subsidiary based on matters covered by Section 409A
of the Code, including the tax treatment of any amount paid or RSUs granted
under this Agreement, and neither the Company nor any of its Subsidiaries shall
under any circumstances have any liability to Grantee or his or her estate or
any other party for any taxes, penalties or interest due on amounts paid or
payable under this Agreement, including taxes, penalties or interest imposed
under Section 409A.
12.Securities Law Compliance. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Common Stock, the
Company shall not be required to deliver any Common Stock issuable upon
settlement of the RSUs prior to the completion of any registration or
qualification of the Common Stock under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the SEC or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. Grantee understands that the Company is
under no obligation to register or qualify the Common Stock with the SEC or any
state, provincial or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of Common
Stock. Further, Grantee agrees that the Company shall have unilateral authority
to amend the Plan and this Agreement without Grantee’s consent to the extent
necessary to comply with securities or other laws applicable to the issuance of
Common Stock.
13.Grantee’s Representation. Grantee represents and warrants that he or she is
acquiring the RSUs for investment purposes only, and not with a view to
distribution thereof.
14.Confidentiality, Inventions, Non-Solicitation and Non-Competition. In
exchange for receipt of consideration in the form of the RSU award pursuant to
this Agreement and other good and valuable consideration,


3

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




Grantee agrees that he/she shall comply with the confidentiality, inventions,
non-solicitation and non-competition provisions attached hereto as Exhibit C.
15.Nature of Grant. In accepting the grant, Grantee acknowledges, understands
and agrees that:
a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
b)the grant of RSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted in the past;
c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
d)the RSU grant and Grantee’s participation in the Plan shall not create a right
to employment or be interpreted as forming or amending an employment or services
contract with the Company and shall not interfere with the ability of the
Employer to terminate Grantee’s employment or service relationship (if any);
e)Grantee is voluntarily participating in the Plan;
f)the RSUs and the Shares subject to the RSUs, and any related income and value,
are not intended to replace any pension rights or compensation;
g)the RSUs and the Shares subject to the RSUs, and any related income and value,
are not part of normal or expected compensation for any purposes including, but
not limited to, calculating any severance, resignation, termination, payment in
lieu of notice, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, leave-related payments, pension, retirement,
welfare benefits or similar payments;
h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
i)no claim or entitlement to compensation or damages shall arise from any loss
of any right or benefit, or prospective right or benefit, including the
forfeiture of RSUs resulting from the termination of Grantee’s employment or
other service relationship (for any reason whatsoever whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where Grantee
is employed or the terms of Grantee’s employment agreement, if any);
j)unless otherwise agreed with the Company, the RSUs and Shares subject to the
RSUs, and any related income and value, are not granted as consideration for, or
in connection with, the service Grantee may provide as a director of a
Subsidiary; and
k)the Company shall not be liable for any foreign exchange rate fluctuation
between Grantee’s local currency and the U.S. Dollar that may affect the value
of the RSUs or of any amounts due to Grantee pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
16.Responsibility for Taxes.
a)Grantee acknowledges that, regardless of any action taken by the Company or
the Employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Grantee’s participation in the Plan and legally applicable to Grantee
(“Tax-Related Items”), is and remains Grantee’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Grantee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs or the Dividend Equivalents, including, but not limited
to, the grant, vesting or settlement of the RSUs, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt or payment of any dividends
or any Dividend Equivalents and (2) do not commit to and is under no obligation
to structure the terms of the grant or any aspect of the RSUs or the Dividend
Equivalents to reduce or eliminate Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Grantee is subject to Tax-Related
Items in more than one jurisdiction, Grantee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


4

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




b)Prior to any relevant taxable or tax withholding event, as applicable, Grantee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, Grantee authorizes
the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any applicable withholding obligations, if any, with
regard to all Tax-Related Items by one or a combination of the following:
(i)
withholding from Grantee’s wages or other cash compensation paid to Grantee by
the Company and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon vesting/settlement
of the RSU either through a voluntary sale or through a mandatory sale arranged
by the Company (on Grantee’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued pursuant to the RSUs.

c)Notwithstanding Section 16(b) above, if Grantee is subject to the reporting
requirements of Section 16(a) of the Exchange Act, then any applicable
withholding obligations will be satisfied by withholding in Shares to be issued
pursuant to the RSUs, unless such withholding is not feasible under applicable
tax or securities law or has materially adverse accounting consequences, in
which case, the Company may satisfy any withholding obligations for Tax-Related
Items in accordance with Section 16(b)(i) or (ii).
d)Subject to Section 17.2 of the Plan, the Company may withhold or account for
the Tax-Related Items by considering statutory withholding amounts or other
applicable withholding rates in Grantee’s jurisdiction(s), including (i) maximum
applicable rates, in which case Grantee may receive a refund of any
over-withheld amount in cash (whether from applicable tax authorities or the
Company) and will have no entitlement to the Common Stock equivalent or (ii)
minimum rates or such other applicable rates, in which case Grantee may be
solely responsible for paying any additional Tax-Related Items to the applicable
tax authorities.
e)If the obligation for Tax-Related Items is satisfied by withholding in Shares,
for tax purposes, Grantee is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
is held back solely for the purpose of paying the Tax-Related Items.
f)The Company may refuse to issue or deliver the Shares or the proceeds of the
sale of Shares, if Grantee fails to comply with Grantee’s obligations in
connection with the Tax-Related Items.
g)To the extent that a withholding obligation for Tax-Related Items arises prior
to the scheduled Vesting Date or such other vesting event hereunder, the Company
may accelerate the vesting of RSUs to the extent necessary to satisfy such
Tax-Related Items in the manner set forth in Section 16(b)(ii) or (iii).
However, notwithstanding anything in this Section 16 to the contrary, to the
extent that the RSUs constitute “nonqualified deferred compensation” subject to
Section 409A and Grantee is subject to U.S. federal taxation, the number of
Shares withheld (or sold on Grantee’s behalf) shall not exceed the number of
Shares that equals the liability for Tax-Related Items.
17.Data Privacy
a)Data Collection and Usage. Pursuant to applicable data protection laws,
Grantee is hereby notified that, in order to perform this Agreement and
facilitate Grantee’s participation in the Plan, the Company will collect,
process, use, and transfer Grantee’s Personal Data (as defined herein) for
purposes of allocating Shares and implementing, administering, and managing the
Plan. Where required, the legal basis underlying the Company’s collection, use,
transfer and other processing of Grantee’s Personal Data is the necessity of the
processing (i) for the performance of this Agreement subject to the terms and
conditions set forth in the Plan, (ii) to comply with legal obligations to which
the Company is subject according to European Union (“EU”), European Economic
Area (“EEA”) or Member State law, or (iii) the pursuit of the Company's
legitimate interest to comply with legal obligations to which the Company is
subject according to law established outside the EU/EEA. Grantee’s personal data
and personally-identifiable information processed by the Company includes
Grantee’s name, home address, telephone number and email address, date of birth,
social insurance number, passport or other identification number, salary,
nationality, job title, any equity or directorships held in the Company and any
Subsidiary, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested, or outstanding in Grantee’s
favor, which the Company receives from Grantee or the Employer (“Personal
Data”). Grantee’s provision of Personal Data is a contractual requirement under
this Agreement and the Plan. Grantee’s refusal to provide Personal


5

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




Data would make it impossible for the Company to perform its contractual
obligations and may affect Grantee’s ability to participate in the Plan.
b)Stock Plan Administration Service Providers. The Company transfers Personal
Data to Merrill Lynch, Pierce, Fenner & Smith Incorporated (including its
affiliated companies; collectively “Bank of America Merrill Lynch”), an
independent service provider with operations relevant to the Company in the
United States, which assists the Company with the implementation,
administration, and management of the Plan. In this case, Grantee’s Personal
Data will only be accessible by those individuals requiring access to it for
purposes of implementing, administering, and operating the Plan. Grantee will be
asked to agree on separate terms and data processing practices with Bank of
America Merrill Lynch, which is a condition to Grantee’s ability to participate
in the Plan. In the future, the Company may select a different service provider,
which will act in a similar manner, and share Personal Data with such service
provider.
c)International Data Transfers. The Company and Bank of America Merrill Lynch
are based in the United States, which means that it will be necessary for
Personal Data to be transferred to, and processed in, the United States. If
Grantee is outside the United States, Grantee should note that his or her
country may have enacted data privacy laws that are different from the laws of
the United States. For example, the European Commission has issued only a
limited adequacy finding with respect to the United States that applies solely
if and to the extent that companies self-certify and remain self-certified under
the EU/U.S. Privacy Shield program. As a result, in the absence of appropriate
safeguards such as EU Standard Contractual Clauses published by the EU
Commission, the processing of Grantee’s Personal Data in the United States or,
as the case may be, other countries might not be subject to substantive data
processing principles or supervision by data protection authorities. In
addition, Grantee might not have enforceable rights regarding the processing of
his or her Personal Data in such countries.
The Company provides appropriate safeguards for protecting Personal Data that it
receives in the United States through its adherence to EU Standard Contractual
Clauses entered into between the Company and its Subsidiaries and Affiliates
within the EU, the EEA and the United Kingdom. Grantee can ask for copies of
such EU Standard Contractual Clauses using the following contact details:
[insert contact details. Bank of America Merrill Lynch has not self-certified
under the EU/U.S. Privacy Shield program or implemented appropriate safeguards
such as the EU Standard Contractual Clauses. As a consequence, if Grantee is
located in the EU, the EEA or the United Kingdom, Personal Data is transferred
by the Company to Bank of America Merrill Lynch solely based on Grantee’s
consent provided to the Company as follows:
If Grantee is located in the EU, the EEA or the United Kingdom, by signing or
otherwise entering into this Agreement, Grantee unambiguously consents to the
onward transfer of Personal Data by the Company to Bank of America Merrill Lynch
as described in Section 17(c) above. Grantee understands that granting such
consent is voluntary and that Grantee may, at any time and with future effect,
refuse to provide such consent or withdraw such consent by contacting [insert
contact details]. If Grantee does not consent or later withdraws consent,
Grantee’s employment status or service with the Employer will not be affected.
The only consequence of not providing or withdrawing consent is that the Company
would not be able to grant RSUs or other equity awards to Grantee or administer
or maintain such awards. Therefore, Grantee understands that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal or withdrawal of consent,
Grantee may contact [insert contact details].
d)Data Retention. The Company will use Grantee’s Personal Data only as long as
is necessary to implement, administer and manage Grantee’s participation in the
Plan or as required to comply with legal or regulatory obligations, including
under tax, labor, securities, and exchange control laws. When the Company no
longer needs Grantee’s Personal Data, the Company will remove it from it from
its systems. If the Company keeps Personal Data longer, it would be to satisfy
legal or regulatory obligations and the Company’s legal basis would be relevant
laws or regulations.
e)Data Subject Rights. Grantee has a number of rights under data privacy laws in
his or her country. Depending on where Grantee is based and subject to the
applicable statutory conditions, Grantee’s rights include the right to (a)
request access or copies of Personal Data the Company processes, (b)
rectification of incorrect or incomplete data, (c) deletion of data, (d)
restrictions on processing, (e) object to the processing for legitimate
interests, (f) portability of data, (g) lodge complaints with competent
authorities in Grantee’s country, and/or (h) request a


6

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




list with the names and addresses of any potential recipients of Grantee’s
Personal Data. To receive clarification regarding Grantee’s rights or to
exercise Grantee’s rights, Grantee should contact his or her local human
resources representative.
f)Controller and Authorized EU Representative. The Company is the controller
responsible for the processing of Grantee's Personal Data as described in this
Section 17. The Company’s authorized representative in the EU is [insert
complete name and address of the Company's EU representative].
18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying Shares. Grantee should consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
19.Insider Trading/Market Abuse Restrictions. Grantee may be subject to insider
trading restriction and/or market abuse laws in applicable jurisdictions
including, but not limited to, the U.S. and Grantee’s country of residence,
which may affect Grantee’s ability to accept, acquire sell or otherwise dispose
of Shares or rights to Shares (e.g., RSUs) or rights linked to the value of
Shares during such times as Grantee is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Grantee is responsible for ensuring Grantee’s own
compliance with any applicable restrictions and is advised to speak with his or
her personal legal advisor on this matter.
20.Foreign Asset / Account or Tax Reporting; Exchange Control. Grantee
acknowledges that there may be certain exchange control, foreign asset/account,
or tax reporting requirements which may affect Grantee’s ability to acquire or
hold Shares acquired under the Plan or cash received from participating in the
Plan (including from any dividends or Dividend Equivalents) in a brokerage or
bank account outside Grantee’s country. Grantee may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country. Grantee also may be required to repatriate sale proceeds or other funds
received as a result of Grantee’s participation in the Plan to his or her
country through a designated bank or broker within a certain time after receipt.
Grantee acknowledges that it is Grantee’s responsibility to be compliant with
such regulations, and Grantee should consult his or her personal legal advisor
for any details.
21.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company. By Grantee’s execution of
this Agreement or acceptance by electronic means and the electronic signature of
the Company’s representative, Grantee and the Company agree that this RSU is
granted under and governed by the terms and conditions of the Plan and this
Agreement.
22.Country-Specific Terms and Conditions. Notwithstanding any provisions in this
Agreement, the RSU grant shall be subject to any additional terms and conditions
set forth in Exhibit A to this Agreement for Grantee’s country. Moreover, if
Grantee relocates to one of the countries included in Exhibit A, the additional
terms and conditions for such country will apply to Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Exhibit A
constitutes part of this Agreement.
23.Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Grantee’s participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
25.Governing Law and Venue. Except with respect to Exhibit C, the RSU grant and
the provisions of this Agreement and the validity, interpretation, construction
and performance of same shall be governed by, and subject to, the laws of the
State of Delaware, without regard to its conflict of law provisions. Any and all
disputes relating to,


7

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




concerning or arising from this Agreement, or relating to, concerning or arising
from the relationship between the parties evidenced by the RSUs or this
Agreement, shall be brought and heard exclusively in the U.S. District Court for
the District of Delaware or the Delaware Superior Court, New Castle County. Each
of the parties hereby represents and agrees that such party is subject to the
personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.
26.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
27.Waiver. Grantee acknowledges that a waiver by the Company of any provision,
or breach thereof, of this Agreement on any occasion shall not operate or be
construed as a waiver of such provision on any other occasion or as a waiver of
any other provision of this Agreement, or of any subsequent breach by Grantee or
any other Plan participant.
28.Pronouns; Including. Wherever appropriate in this Agreement, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural. Wherever used in this Agreement, the term “including” means
“including, without limitation.”
29.Successors in Interest. This Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns, whether by merger,
consolidation, reorganization, sale of assets, or otherwise. This Agreement
shall inure to the benefit of Grantee’s legal representatives. All obligations
imposed upon Grantee and all rights granted to the Company under this Agreement
shall be final, binding, and conclusive upon Grantee’s heirs, executors,
administrators, and successors.
30.Integration. This Agreement, along with any Exhibit hereto, encompasses the
entire agreement of the parties related to the subject matter of this Agreement,
and supersedes all previous understandings and agreements between them, whether
oral or written, except as otherwise described specifically in Exhibit C. The
parties hereby acknowledge and represent, that they have not relied on any
representation, assertion, guarantee, warranty, collateral contract or other
assurance, except those set out in this Agreement, made by or on behalf of any
other party or any other person or entity whatsoever, prior to the execution of
this Agreement.
31.Interpretation. The Committee shall have the sole and absolute authority to
interpret, construe and apply the terms of the Plan and this Agreement and to
make any and all determinations under them. Any determination or decision by the
Committee shall be final, binding and conclusive upon Grantee, Grantee’s legal
representative and the Company for all purposes.
***
By completing the online acceptance process, Grantee accepts the grant of RSUs
and agrees to all the terms and conditions described in this Agreement and in
the Plan.


PLEASE RETAIN THIS AGREEMENT AND ALL EXHIBITS FOR YOUR RECORDS.




8

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




EXHIBIT A
ADDITIONAL TERMS AND CONDITIONS FOR GRANTEES OUTSIDE THE U.S.
Terms and Conditions
This Exhibit A includes additional terms and conditions that govern the RSUs
granted to Grantee under the Plan if Grantee resides in one of the countries
listed below. These terms and conditions are in addition to, or if so indicated,
in place of the terms and conditions in the Agreement. If Grantee is a citizen
or resident of a country other than the one in which he or she is currently
working, transferred employment and/or residency after the RSUs were granted, or
is considered a resident of another country for local law purposes, the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall be applicable to Grantee.
Notifications
This Exhibit A also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control, and other laws in effect in the respective countries as of August 2019.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Grantee not rely on the information in this Exhibit A
as the only source of information relating to the consequences of Grantee’s
participation in the Plan because the information may be out of date at the time
that the RSUs vest or Grantee sells Shares.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation, and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee should seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to his or her situation.
If Grantee is a citizen or resident of a country other than the one in which he
or she is currently working, transferred employment and/or residency after the
RSUs were granted, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to Grantee.
Certain capitalized terms used but not defined in this Exhibit A have the
meanings set forth in the Plan and the Agreement.
ALL NON-U.S. COUNTRIES
Terms and Conditions
Vesting Upon Termination due to Retirement. The following provision supplements
Section 4(c) of the Agreement:
Notwithstanding anything to the contrary in the Plan or the Agreement, if the
Company receives a legal opinion that there has been a legal judgment and/or
development in Grantee’s jurisdiction that likely would result in the vesting of
the RSUs following Grantee’s Termination due to Retirement being deemed unlawful
and/or discriminatory, such vesting shall not apply and the treatment of the
RSUs upon Grantee’s Termination due to Retirement shall be determined pursuant
to the remaining provisions of Section 4 of the Agreement.


CANADA
(Quebec Only)
Terms and Conditions
Language Consent. Grantee acknowledges that it is the express wish of the
parties that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be written in English.
Consentement linguistique. Le participant reconnaît que c’est son souhait exprès
d’avoir exigé la rédaction en anglais de cette convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaries intentées, directement
ou indirectement, relativement à ou suite à la présente convention.


9

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




Data Privacy. The following provision supplements Section 17 of the Agreement:
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, any Subsidiary or Affiliate to disclose
and discuss the Plan with their advisors. Grantee further authorizes the Company
and any Subsidiary or Affiliate to record such information and to keep such
information in Grantee’s employee file.
CANADA
(All Provinces, Including Quebec)
Notifications
Securities Law Notice. Grantee acknowledges that he or she is permitted to sell
the Shares acquired under the Plan through Bank of America Merrill Lynch or
other such stock plan service provider as may be selected by the Company in the
future, provided the sale of the Shares takes place outside of Canada through
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the New York Stock Exchange.
Foreign Asset and Account Reporting Information. Canadian residents may be
required to report foreign property on Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time in the year. Foreign property includes Shares acquired under the Plan and
may include the RSUs, and their cost generally is the adjusted cost base (“ACB”)
of the Shares. The ACB ordinarily would equal the fair market value of the
Shares at the time of acquisition, but if the Canadian resident owns other
Shares, whether acquired under the Plan or outside of it, the ACB of Shares
acquired pursuant to this Agreement may have to be averaged with the ACB of the
other Shares. The Form T1135 generally must be filed by April 30 of the
following year. Canadian residents should consult with a personal advisor to
ensure compliance with the applicable reporting requirements.
FRANCE
Terms and Conditions
Restricted Stock Units Not French-qualified. The RSUs granted under this
Agreement are not intended to qualify for specific tax and social security
treatment pursuant to Sections L. 225-197-1 to L. 225-197-6 of the French
Commercial Code, as amended.
Language Consent. By accepting the grant, Grantee confirms having read and
understood the Plan and Agreement which were provided in the English language.
Grantee accepts the terms of those documents accordingly.
Consentement linguistique. En acceptant l’attribution, le Participant confirme
avoir lu et compris le Plan et le Contrat, qui ont été communiqués en langue
anglaise. Le Participant accepte les termes de ces documents en connaissance de
cause.
Notifications
Foreign Asset and Account Reporting Information. French residents holding cash
or Shares outside France must declare all foreign bank and brokerage accounts
(including any accounts that were closed during the tax year) on an annual
basis, together with their income tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank) by the fifth day of the
month following the month in which the payment is received or made. If Grantee
receives a payment in excess of €12,500 in connection with the sale of Shares
and/or the receipt of dividends or Dividends Equivalents, Grantee must report
the payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (Allgemeines Meldeportal Statistik) available via Bundesbank’s website.
Foreign Asset/Account Reporting Information. If Grantee’s acquisition of Shares
under the Plan leads to a “qualified participation” at any point during the
calendar year, Grantee will need to report the acquisition of Shares when
Grantee


10

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




files his or her tax return for the relevant year. A qualified participation is
attained if (i) the value of the Shares acquired exceeds €150,000 or (ii) the
Shares held exceed 10% of the Company’s total Common Stock.
ITALY
Terms and Conditions
Terms of Grant. By accepting the RSUs, Grantee acknowledges that (a) Grantee has
received a copy of the Plan, the Agreement and this Exhibit A; (b) Grantee has
reviewed those documents in their entirety and fully understands the contents
thereof; and (c) Grantee accepts all provisions of the Plan and the Agreement,
including this Exhibit A. Grantee further acknowledges that Grantee has read and
specifically and expressly approves, without limitation, the following sections
of the Agreement: Section 3 (Acceptance of Restricted Stock Unit Award); Section
4 (Vesting of Restricted Stock Unit Award); Section 13 (Grantee’s
Representation); Section 14 (Confidentiality, Inventions, Non-Solicitation and
Non-Competition); Section 15 (Nature of Grant); Section 16 (Responsibility for
Taxes); Section 17 (Data Privacy); Section 19 (Insider Trading/Market Abuse
Restrictions); Section 23 (Language) and Section 25 (Governing Law and Venue).
Notifications
Foreign Asset / Account Reporting Requirement. Italian residents who, during any
fiscal year, hold investments or financial assets outside Italy (e.g., cash,
Shares) which may generate income taxable in Italy must report such investments
or assets in their annual tax return or on a special form if no tax return is
due. These reporting obligations also apply if an Italian resident is the
beneficial owner of foreign financial assets under Italian money laundering
provisions.
MEXICO
Terms and Conditions
Labor Law Policy and Acknowledgment. By participating in the Plan, Grantee
expressly recognizes that Acuity Brands Inc., with registered offices at 1170
Peachtree Street, NE Suite 2300, Atlanta, GA 30309, U.S., is solely responsible
for the administration of the Plan and that Grantee’s participation in the Plan
and acquisition of Shares does not constitute a relationship as an Employee with
the Company since Grantee is participating in the Plan on a wholly commercial
basis and the sole Employer is a Subsidiary or Affiliate of the Company
(“Acuity-Mexico”). Based on the foregoing, Grantee expressly recognizes that the
Plan and the benefits that may be derived from participation in the Plan do not
establish any rights between Grantee and the Employer, Acuity-Mexico, and do not
form part of the employment conditions and/or benefits provided by Acuity-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of Grantee’s relationship as an
Employee.
Grantee further understands that Grantee’s participation in the Plan is as a
result of a unilateral and discretionary decision of the Company. Therefore, the
Company reserves the absolute right to amend and/or discontinue Grantee’s
participation at any time without any liability to Grantee.
Finally, Grantee hereby declares that Grantee does not reserve to himself or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Grantee therefore grants a full and broad release to
the Company, the Employer, its Subsidiaries and Affiliates, branches,
representation offices, its stockholders, officers, agents or legal
representatives with respect to any claim that may arise.
Política de Ley Laboral y Reconocimiento. Participando en el Plan, el
Participante reconoce expresamente que Acuity Brands Inc., con oficinas
registradas en 1170 Peachtree Street, NE Suite 2300, Atlanta, GA 30309, U.S., es
el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la compra de acciones bursátiles no constituye de
ninguna manera una relación laboral entre Usted y la Compañía dado que su
participación en el Plan deriva únicamente de una relación comercial y que su
único empleador es una Subsidiaria o Afiliada del la Compañía (“Acuity-Mexico”).
Derivado de lo anterior, el Participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
Participante y el empleador, Acuity-Mexico, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Acuity-Mexico, y cualquier


11

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




modificación al Plan o la terminación del mismo no podrá ser interpretada como
una modificación o degradación de los términos y condiciones de su trabajo.
Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía. Por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o terminar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
ante el Participante.
Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el Participante otorga un
amplio y total finiquito a la Compañía, el Empleador, sus Subsidiarias y
Afiliadas, sucursales, oficinas de representación, sus accionistas, directores,
agentes y representantes legales con respecto a cualquier demanda que pudiera
surgir.
NETHERLANDS
There are no country specific provisions.
UNITED KINGDOM
Terms and Conditions
Issuance of Shares upon Vesting. The following supplements Section 6 of the
Agreement:
Notwithstanding anything to the contrary in the Plan or the Agreement, RSUs
granted to Grantees resident in the United Kingdom (“U.K.”) shall be paid in
Shares only.
Responsibility for Taxes. The following supplements Section 16 of the Agreement:
Without limitation to Section 16 of the Agreement, Grantee hereby agrees that he
or she is liable for all Tax-Related Items and hereby covenants to pay all such
Tax-Related Items, as and when requested by the Company, the Employer or by Her
Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or any other
relevant authority). Grantee also hereby agrees to indemnify and keep
indemnified the Company and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or will pay to HMRC
(or any other tax authority or any other relevant authority) on Grantee’s
behalf.
Notwithstanding the foregoing, if Grantee is a director or executive officer of
the Company (within the meaning of Section 13(k) of the Exchange Act), the terms
of immediately foregoing provision will not apply. In this case, the amount of
the income tax not collected within ninety (90) days of the end of the U.K. tax
year in which an event giving rise to the Tax-Related Items occurs may
constitute a benefit to Grantee on which additional income tax and National
Insurance contributions (“NICs”) may be payable. Grantee understands that he or
she will be responsible for reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer, as applicable, for the value of any employee NICs
due on this additional benefit, which may be recovered from Grantee by the
Company or the Employer at any time thereafter by any of the means referred to
in Section 16 of the Agreement.






12

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




EXHIBIT B
SHARE OWNERSHIP AND RETENTION REQUIREMENT
It is the Company’s belief and expectation that executives should own a
reasonable amount of Common Stock to further align their interests with those of
our stockholders. Accordingly, you are expected to adhere to Share ownership and
Share retention requirements in connection with Awards granted under the Plan.
The Share ownership requirement is stated as a multiple of your base salary and
mandates that you own a number of Shares with a value equal to the applicable
multiple of your base salary. The Share retention requirement is stated as a
percentage of Shares acquired under the Plan that must be retained, net of the
cost of exercising Shares and/or the taxes associated with the Shares. You have
until four years from first becoming subject to the requirements to satisfy your
Share ownership requirement. However, if you do not currently satisfy the Share
ownership requirement, you are subject to the Share retention requirement.
Your Share ownership and retention requirements are set forth below based on
Grantee Level stated on the first page of this Agreement.
Grantee Level
Ownership Multiple of
Annual Base Salary
Retention Requirement
Percentage
0
4
50%
1
3
40%
2
2
35%
3
1
30%
4 or 5
0.5
20%
6 or 7
0
0%

Your ownership multiple is multiplied by your annual base salary and your Share
retention requirement is the percent of net Shares acquired through the Plan
(exercise of stock options or receipt of Shares). Your RSUs count toward
satisfying your Share ownership requirement beginning at the Grant Date.




13

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




EXHIBIT C
CONFIDENTIALITY, INVENTIONS, NON-SOLICITATION AND NON-COMPETITION PROVISIONS
1.
Definitions.

A.
“Confidential Information” “Confidential Information” means the following:

i.
data and information relating to the Company’s Business (as defined herein);
which is disclosed to Grantee or of which Grantee became aware of as a
consequence of Grantee’s relationship with the Company; has value to the
Company; is not generally known to the competitors of the Company; and which
includes trade secrets, methods of operation, names of customers, price lists,
financial information and projections, personnel data, and similar information.
For purposes of the Confidentiality, Inventions, Non-Solicitation and
Non-Competition Provisions (the “Confidentiality Provisions”), subject to the
foregoing, and according to terminology commonly used by the Company, the
Company’s Confidential Information shall include, but not be limited to,
information pertaining to: (1) business opportunities; (2) data and compilations
of data relating to the Company’s Business; (3) compilations of information
about, and communications and agreements with, customers and potential customers
of the Company; (4) computer software, hardware, network and internet technology
utilized, modified or enhanced by the Company or by Grantee in furtherance of
Grantee’s duties with the Company; (5) compilations of data concerning Company
products, services, customers, and end users including but not limited to
compilations concerning projected sales, new project timelines, inventory
reports, sales, and cost and expense reports; (6) compilations of information
about the Company’s employees and independent contracting consultants; (7) the
Company’s financial information, including, without limitation, amounts charged
to customers and amounts charged to the Company by its vendors, suppliers, and
service providers; (8) proposals submitted to the Company’s customers, potential
customers, wholesalers, distributors, vendors, suppliers and service providers;
(9) the Company’s marketing strategies and compilations of marketing data; (10)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
Business; (11) any information concerning services requested and services
performed on behalf of customers of the Company, including planned products or
services; and (12) the Company’s research and development records and data.
Confidential Information also includes any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential.

ii.
Confidential Information shall not include:

a)
Information generally available to the public other than as a result of improper
disclosure by Grantee;

b)
Information that becomes available to Grantee from a source other than the
Company (provided Grantee has no knowledge that such information was obtained
from a source in breach of a duty to the Company);

c)
Information disclosed pursuant to law, regulations or pursuant to a subpoena,
court order or legal process; and/or

d)
Information obtained in filings with the Securities and Exchange Commission.

B.
“Trade Secrets” has the meaning set forth under Georgia law, O.C.G.A. §§
10-1-760, et seq.

C.
“Customers” means those entities and/or individuals which, within the two-year
period preceding the Date of Termination (as that term is defined in Restricted
Stock Unit Agreement): (i) Grantee had material contact on behalf of the
Company; (ii) about whom Grantee acquired, directly or indirectly, Confidential
Information or Trade Secrets as a result of his/her employment with the Company;
and/or (iii) Grantee exercised oversight or responsibility of subordinates who
engaged in Material Contact on behalf of the Company. Additionally, “Customers”
references only those entities and/or individuals with whom the Company
currently has a business relationship, or with whom it expended resources to
have or resume the same during the two-year period referenced herein.

D.
“Company” means Acuity Brands, Inc., along with its Subsidiaries or other
Affiliates.



14

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




E.
“Company’s Business” means the design, manufacture, installation, servicing,
and/or sale of one or more of the following and any related products and/or
services: lighting fixtures and systems; lighting control components and systems
(including but not limited to dimmers, switches, relays, programmable lighting
controllers, sensors, timers, and range extenders for lighting and energy
management and other purposes); building management and/or control systems;
commercial building lighting controls; intelligent building automation and
energy management products, software and solutions; motorized shading and blind
controls; building security and access control and monitoring for fire and life
safety; emergency lighting fixtures and systems (including but not limited to
exit signs, emergency light units, inverters, back-up power battery packs, and
combinations thereof); battery powered and/or photovoltaic lighting fixtures;
electric lighting track units; hardware for mounting and hanging electrical
lighting fixtures; aluminum, steel and fiberglass fixture poles for electric
lighting; light fixture lenses; sound and electromagnetic wave receivers and
transmitters; flexible and modular wiring systems and components (namely,
flexible branch circuits, attachment plugs, receptacles, connectors and
fittings); LED drivers and other power supplies; daylighting systems including
but not limited to prismatic skylighting and related controls; organic LED
products and technology; medical and patient care lighting devices and systems;
indoor positioning products and technology; software and hardware solutions that
collect data about building and business operations and occupant activities via
sensors and use that data to provide software services or data analytics; sensor
based information networks; and any wired or wireless communications and
monitoring hardware or software related to any of the above. This shall not
include any product or service of the Company if the Company is no longer in the
business of providing such product or service to its customers at the relevant
time of enforcement.

F.
“Employee Services” shall mean the duties and services of the type conducted,
authorized, offered, or provided by Grantee in his/her capacity as an Employee
on behalf of the Company within twelve (12) months prior to the Date of
Termination.

G.
“Territory” means the country in which Grantee is employed by the Company (the
“Country”). Grantee acknowledges that the Company is licensed to do business in
the Country and in fact does business in all states, territories, provinces and
other parts of the Country. Grantee further acknowledges that the services
she/he has performed on behalf of the Company are at a senior level and are not
limited in their territorial scope to any particular city, state, or region, but
instead affect the Company’s activity within the Country. Specifically, Grantee
provides Employee Services on the Company’s behalf throughout the Country, meets
with Company agents and distributors, develops products and/or contacts
throughout the Country, and otherwise engages in his/her work on behalf of the
Company on a national level. Accordingly, Grantee agrees that these restrictions
are reasonable and necessary to protect the Confidential Information, trade
secrets, business relationships, and goodwill of the Company.

H.
“Material Contact” shall have the meaning set forth in O.C.G.A. § 13-8-51(10),
which includes contact between an employee and each Customer or potential
Customer: with whom or which Grantee dealt on behalf of the Company; whose
dealings with the Company were coordinated or supervised by Grantee; about whom
Grantee obtained confidential information in the ordinary course of business as
a result of such employee’s association with the Company; and/or who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commissions, or earnings for Grantee within
two years prior to the Date of Termination.

I.
“Termination for Cause” or “Terminated for Cause” shall mean the involuntary
termination of Grantee by the Company for the following reasons:

i.
    If termination shall have been the result of an act or acts by Grantee which
constitute an indictable offense, a felony or any crime involving dishonesty,
theft, fraud or moral turpitude;

ii.
    If termination shall have been the result of an act or acts by Grantee which
are determined, in the good faith judgment of the Company, to be in violation of
written policies of the Company;

iii.
If termination shall have been the result of an act or acts of dishonesty by
Grantee resulting or intended to result directly or indirectly in gain or
personal enrichment to Grantee at the expense of the Company;



15

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




iv.
Upon the willful and continued failure by Grantee to substantially perform the
duties assigned to Grantee (other than any such failure resulting from
incapacity due to mental or physical illness constituting a Disability), after a
demand in writing for substantial performance of such duties is delivered by the
Company, which demand specifically identifies the manner in which the Company
believes that Grantee has not substantially performed his or her duties; or

v.
    If termination shall have been the result of the unauthorized disclosure by
Grantee of the Company’s Confidential Information or violation of any other
provision of the Confidentiality Provisions.

J.
“Inventions” and “Works For Hire.” The term “Invention” means contributions,
discoveries, improvements and ideas and works of authorship, whether or not
patentable or copyrightable, and: (i) which relate directly to the Company’s
Business, or (ii) which result from any work performed by Grantee or by
Grantee’s fellow employees for the Company, or (iii) for which equipment,
supplies, facilities, Confidential Information or Trade Secrets of the Company
are used, or (iv) which is developed on the Company’s time. The term “Works For
Hire” (“Works”) means all documents, programs, software, creative works and
other expressions and information in any tangible medium created, in whole or in
part, by Grantee during the period of and relating to his/her employment with
the Company, whether copyrightable or otherwise protectable, other than
Inventions.

2.
Confidentiality, Inventions, Non-Solicitation and Non-Competition.

A.
Purpose and Reasonableness of Provisions. Grantee acknowledges that, during the
term of his/her employment with the Company and after the Date of Termination,
the Company has furnished and may continue to furnish to Grantee Trade Secrets
and Confidential Information, which, if used by Grantee on behalf of, or
disclosed to, a competitor of the Company or other person, could cause
substantial detriment to the Company. Moreover, the parties recognize that
Grantee, during the term of his/her employment with the Company, has developed
important relationships with customers, agents, and others having valuable
business relationships with the Company, and that these relationships may
continue to develop after the Date of Termination. In view of the foregoing,
Grantee acknowledges and agrees that the restrictive covenants contained in this
Section 2 are reasonably necessary to protect the Company’s legitimate business
interests, Confidential Information, and good will.

B.
Trade Secrets and Confidential Information. Grantee agrees that he/she shall
protect the Company’s Trade Secrets (as defined in Section 1(b) above) and
Confidential Information (as defined in Section 1(a) above) and shall not
disclose to any person or entity, or otherwise use or disseminate, except in
connection with the performance of his/her duties for the Company, any Trade
Secrets or Confidential Information. However, Grantee may make disclosures
required by a valid order or subpoena issued by a court or administrative agency
of competent jurisdiction, in which event Grantee will promptly notify the
Company of such order or subpoena to provide it an opportunity to protect its
interests. Grantee’s obligations under this Section 2(b) have applied throughout
his/her active employment, shall continue after the Date of Termination, and
shall survive any expiration or termination of the Confidentiality Provisions,
so long as the information or material remains Confidential Information or a
Trade Secret, as applicable.

Grantee further confirms that during his/her employment with the Company,
including after the Date of Termination, he/she has not and will not offer,
disclose or use on Grantee’s own behalf or on behalf of the Company, any
information Grantee received prior to employment by the Company which was
supplied to Grantee confidentially or which Grantee should reasonably know to be
confidential.
Nothing in this section prohibits Grantee from reporting possible violations of
law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of law or
regulation. Grantee does not need the prior authorization of the Company to make
any such reports or disclosures, and Grantee is not required to notify the
Company that Grantee has made such reports or disclosures.
C.
Return of Property. On or before the Date of Termination, Grantee agrees to
deliver promptly to the Company all files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports and other
documents (including all such data and documents in electronic form) of the
Company, supplied to



16

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




or created by him/her in connection with his/her employment hereunder (including
all copies of the foregoing) in his/her possession or control, and all of the
Company’s equipment and other materials in his/her possession or control.
Grantee further agrees and covenants not to retain any such property and to
permanently delete such information residing in electronic format to the best of
his/her ability and not to attempt to retrieve it. Grantee’s obligations under
this Section 2(c) shall survive any expiration or termination of the
Confidentiality Provisions.
D.
Inventions. Grantee does hereby assign to the Company the entire right, title
and interest in any Invention which is or was made or conceived, either solely
or jointly with others, during his/her employment with the Company, including
after the Date of Termination. Grantee attests that he/she has disclosed (or
promptly will disclose, if after the Date of Termination) to the Company all
such Inventions. Grantee will, if requested, promptly execute and deliver to the
Company a specific assignment of title for any such Invention and will at the
expense of the Company, take all reasonably required action by the Company to
patent, copyright or otherwise protect the Invention.

E.
Non-Competition. In the event that Grantee,

i.
    voluntarily resigns from the Company,

ii.
    is Terminated for Cause (as defined above), or

iii.
declines to sign a Confidential Severance Agreement and Release offered by the
Company in the event of a termination for any reason other than a Termination
for Cause (including, for example, as a result of a position elimination).

Grantee acknowledges and agrees that during his/her employment, and for twelve
(12) months after the Date of Termination, he/she has not and will not, directly
or indirectly, engage in, provide, or perform any Employee Services on behalf of
any person or entity (or, if organized into divisions or units, any distinct
division or operating unit) in the Territory that derives revenue from providing
goods or services substantially similar to those which comprise the Company’s
Business. Notwithstanding the foregoing, if the Company terminates Grantee’s
employment for any reason other than a Termination for Cause (including, for
example, as a result of a position elimination), and Grantee signs a
Confidential Severance Agreement and Release offered by the Company, the period
covered by this non-competition covenant will be reduced to either: (i) the time
within which severance payments are scheduled to be paid to Grantee under such
agreement, or (ii) if severance is paid to Grantee in a lump sum, the number of
weeks of Grantee’s then-current regular salary that are used to calculate such
lump sum payment; provided, however, that the restrictive period calculated
hereunder shall not, in any event, exceed twelve (12) months following the Date
of Termination.
F.
Non-Solicitation of Customers. Grantee acknowledges and agrees that during
his/her employment, and for twenty-four (24) months after the Date of
Termination, Grantee has not and will not directly or indirectly solicit
Customers (as defined in Section 1(c) above) with whom he/she had Material
Contact (as defined in 1(g) above) for the purpose of providing goods and/or
services competitive with the Company’s Business.

G.
Non-Solicitation of Employees and Agents. Grantee acknowledges and agrees that
during his/her employment, and for a period of twenty-four (24) months after the
Date of Termination, Grantee has not and will not, directly or indirectly,
whether on behalf of Grantee or others, solicit, lure or attempt to hire away
any of the Company’s employees or agents.

H.
Non-Solicitation of Sales Agents. Grantee acknowledges and agrees that during
his/her employment, and for a period of twenty-four (24) months after the Date
of Termination, Grantee has not and will not, directly or indirectly, whether on
behalf of Grantee or others, solicit any of the Company’s Sales Agents for the
purpose of disrupting their relationship with the Company and/or selling and/or
facilitating the sale of products competitive with the Company’s Business. For
purposes of this Section 2, a “Sales Agent” is any third-party agency, and/or
its representatives, with which or whom the Company has contracted for the
purpose of facilitating the sale of the Company’s products during the last
twenty-four (24) months of Grantee’s employment with the Company.



17

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




I.
Injunctive Relief. Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have. The
existence of any claim or cause of action by Grantee against the Company,
whether predicated on the Confidentiality Provisions or otherwise, shall not
constitute a defense to the enforcement by the Company of Grantee’s agreements
under this Section 2.

3.
Non-Assignable by Grantee. The parties acknowledge that the Confidentiality
Provisions have been entered into due to, among other things, the special skills
and knowledge of Grantee, and agree that the Confidentiality Provisions may not
be assigned or transferred by Grantee.

4.
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

If to the Company:    Acuity Brands, Inc.
Attention: Corporate Secretary
1170 Peachtree Street, NE, Suite 2300
Atlanta, Georgia 30309-7676
If to Grantee:        To his or her last known address on file with the Company.
Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
5.
Provisions Severable. If any provision or covenant, or any part thereof,
contained in the Confidentiality Provisions is held by any court to be invalid,
illegal, or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, in
the Confidentiality Provisions, all of which shall remain in full force and
effect. Each and every provision, paragraph and subparagraph of Section 2 above
is severable from the other provisions, paragraphs and subparagraphs and
constitutes a separate and distinct covenant.

The restrictive covenants set forth in Section 2 of the Confidentiality
Provisions represent the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement with respect thereto;
provided, however, that the restrictive covenants described in this Exhibit C
shall not supersede those set forth in either: (a) any Executive Severance
Agreement applicable to Grantee, if any, (b) any Confidentiality, Inventions and
Non-Solicitation Agreement to which Grantee is a party, if any, or (c) any
restrictive covenants to which Grantee is a party under any employment agreement
or offer letter, if any. To the extent that any agreement applicable to Grantee
include restrictive covenant provisions that conflict with the provisions
contained in these Confidentiality Provisions, the provisions that are more
restrictive on Grantee will control.
6.
Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
the Confidentiality Provisions shall not be deemed a waiver or relinquishment of
any right granted in the Confidentiality Provisions or the future performance of
any such term or condition or of any other term or condition of the
Confidentiality Provisions, unless such waiver is contained in a writing signed
by the party making the waiver.

7.
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions, pursuant to
O.C.G.A. §§ 13-8-51(11); 53(d); or 54 in the event that either party initiates
legal proceedings that relate in any way to this Confidentiality Provisions,
including any action brought by either party seeking to enforce any provision
set forth herein.

8.
Governing Law and Venue. The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of the State of Georgia, United States of America, without regard to
its conflict of law provisions. Any and all disputes relating to, concerning or
arising from the



18

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




Confidentiality Provisions, or relating to, concerning or arising from the
relationship between the parties evidenced by the Confidentiality Provisions,
shall be brought and heard exclusively in the U.S. District Court for the
District of Delaware or the Delaware Superior Court, New Castle County. Each of
the parties hereby represents and agrees that such party is subject to the
personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.
9.
Legal Fees. Each party shall pay its own legal fees and other expenses
associated with any dispute under the Confidentiality Provisions or any Exhibit
hereto.

10.
Tender Back Provision. If, in the context of a lawsuit involving Grantee or any
other person or entity arguing on Grantee’s behalf, any court determines that
any provisions of Section 2 are void, invalid, illegal, or otherwise
unenforceable, Grantee shall be required to immediately return to the Company
70% of all monies paid out under Section 5 of the Restricted Stock Unit
Agreement, or to return 70% of any unsold shares Grantee still owns of such RSUs
awarded under Section 5 of the Restricted Stock Unit Agreement. For purposes of
this section, the amount to be paid back shall be determined by ascertaining the
value and amount the share(s) sold at the time that Grantee actually sold such
share(s). You acknowledge and agree that this covenant does not constitute a
penalty clause.

11.
Tolling Period. If Grantee is found by a court to have violated any restriction
in Section 2 of the Confidentiality Provisions, he/she agrees that the time
period for such restriction shall be extended by one day for each day that
he/she is found to have violated the restriction, up to a maximum of 18 months.

12.
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be in the English
language.





19

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




SPECIAL TERMS AND CONDITIONS EXHIBIT TO THE CONFIDENTIALITY, INVENTIONS,
NON-SOLICITATION AND NON-COMPETITION PROVISIONS FOR GRANTEES OUTSIDE THE U.S.
This Appendix includes additional country-specific terms and conditions that
apply to Grantees in the countries listed below with respect to the
Confidentiality, Inventions, Non-Solicitation and Non-Competition Provisions
(the “Confidentiality Provisions”). This Appendix is part of the Confidentiality
Provisions and contains terms and conditions material to Grantee’s rights and
obligations under the Confidentiality Provisions. Unless otherwise provided
below, capitalized terms used but not defined herein shall have the same
meanings assigned to them in the Plan and the Confidentiality Provisions.
CANADA
The following provision replaces Section 1(b) of the Confidentiality Provisions:
“Trade Secrets” means technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information: (A) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who obtain economic value from its disclosure or use; and (B)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee’s association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two years prior to the date of the Date of Termination.
The following provision shall be added to Section 1(i) as sub-section (vi):
“or (vi) Any other act or omission, or a series of acts or omissions, of Grantee
which, pursuant to applicable law, constitutes a serious reason for termination
of employment without notice, payment in lieu of notice or any indemnity
whatsoever.”
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions. Grantee does hereby assign to the Company the entire right, title
and interest in any Invention which is or was made or conceived, either solely
or jointly with others, and does hereby waive any and all other rights that are
non-assignable, including common law rights, but not limited to moral rights in
all Inventions or any non-economic rights, during his/her employment with the
Company, including after the Date of Termination. Grantee attests that he/she
has disclosed (or promptly will disclose, if after the Date of Termination) to
the Company all such Inventions. Grantee will, if requested, promptly execute
and deliver to the Company a specific assignment of title for any such Invention
and will at the expense of the Company, take all reasonably required action by
the Company to patent, copyright or otherwise protect the Invention.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator’s ability to modify the Confidentiality Provisions, as the case may
be, in the event that either party initiates legal proceedings that relate in
any way to the Confidentiality Provisions, including any action brought by
either party seeking to enforce any provision set forth herein.


20

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




The following provision replaces Section 12 of the Confidentiality Provisions:
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be drawn up in the
English language. Les parties aux présentes reconnaissent avoir requis que la
présente entente et les documents qui y sont relatifs soient rédigés en anglais.
FRANCE
For the purpose of the provisions hereafter, the Company means the local entity
in France by whom Grantee is employed.
The following provision replaces Section 1(b) of the Confidentiality Provisions:
“Trade Secrets” means technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information: (A) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who obtain economic value from its disclosure or use; and (B)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
The following provision replaces Section 1(g) of the Confidentiality Provisions:
“Territory” means the location in which the non-competition restriction will
apply, hereby defined as the region(s) in France in which Grantee worked.
Grantee acknowledges that the Company is licensed to do business in the
Territory. Accordingly, Grantee agrees that these restrictions are reasonable
and necessary to protect the Confidential Information, trade secrets, business
relationships, and goodwill of the Company.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee’s association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two years prior to the date of the Date of Termination.
Section 1(i) of the Confidentiality Provisions is deleted.
Section 1(j) of the Confidentiality Provisions is deleted.
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions. Grantee will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, designations, developments, software,
drawings, logos, sketches, models, articles, studies, reports, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, and audio or
visual works and other works of authorship (collectively “Developments”),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by Grantee (alone or jointly with others) or under his/her
direction in the course of Grantee’s employment. Grantee acknowledges and agree
that, to the fullest extent permitted by law, (i) all Developments shall
automatically belong to, and shall be the sole property of the Company and that
(ii) to the extent that any Development do not vest in the Company
automatically, Grantee irrevocably hereby assign to the Company by way of
present assignment, all right, title, and interest Grantee may have or may
acquire in and to all Developments anywhere in the world. In particular, in
accordance with the provisions of article L. 113-9 of the Intellectual Property
Code, Grantee acknowledge that the intellectual property rights to any software
and their documentation developed by Grantee in the course of his/her employment
contract belong as a matter of law to the Company. In accordance with the
provisions of article L. 611-7 of the Intellectual Property Code, Grantee
further acknowledges that the inventions made within the context of his/her
employment providing for an “inventive mission” which corresponds to his/her
actual duties, or, as part of studies or research which have been specifically
entrusted to Grantee, belong to the Company as a right (“Inventions of
Mission”).


21

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




In accordance with the provisions of article L. 611-7 of the Intellectual
Property Code, which provide that the employee is entitled to receive an
additional remuneration for the Inventions of Mission, Grantee agrees that such
additional remuneration, if any, will be determined in the following manner:
Grantee will be paid an additional remuneration only to the extent Grantee
personally contributed to the inventive process which led to the perfection of
the Invention of Mission. Such additional remuneration shall be determined by
the Company, pursuant to local law, upon development of the Invention of
Mission, upon patent filing of the Invention of Mission, and/or upon the
granting of the patent on an Invention of Mission. In addition, after 5 years of
exploitation of the Invention of Mission, the Company may decide to pay Grantee
an additional award, which amount should be mutually agreed on between Grantee
and the Company, by taking into consideration the economic and scientific
interest of the invention of mission, the difficulties of development of the
Invention of Mission, and Grantee’s personal contribution. Grantee further
acknowledge that for all the other inventions created either (i) in the
performance of Grantee’s duties, (ii) in the field of the Company’s activity, or
(iii) by using knowledge or technologies or Company’s specific methods or
information acquired by the Company, the Company may require that all rights to
ownership and use of such inventions and the patents protecting such inventions
be assigned to it. Grantee further undertake, in particular, to disclose to the
Company any copyrightable works that he/she may create, either alone or with the
assistance of a third party including notably (but without limitation) any
drawings, logos, sketches, models, designs, articles, studies, reports and all
documentation which are susceptible to be protected under copyright law
(hereafter the “Copyrightable Works”).
Grantee hereby assigns to the Company, in consideration of a lump sum already
included in his/her salary as provided in his/her employment contract the
exploitation rights on the Copyrightable Works including (but without
limitation) the rights of reproduction on any analogical or digital media, in
any form and format (whether known at the execution date of the contract or
discovered in the future), of communication to the public by any process
(whether known at the execution date of my employment contract or discovered in
the future), of distribution, rental, loan and sale, of filing any trademark,
design or model applications on whole or any part of the Copyrightable Works
with the relevant authorities around the world, and of adaptation, translation
and modification of the Copyrightable Works for any commercial or advertising
purpose whether public or private. Media and processes shall include without
limitation, any means of communication, direct or indirect, spatial or
terrestrial, by satellite, cable, or over the air and any wired or wireless
network including the Internet. The assignment occurs as soon as the
Copyrightable Works are created and is valid for the entire world for the
duration of the copyright, including any legal prorogation for whatever reason.
Grantee hereby assigns and transfer to the Company all results from the use of
Proprietary Information, premises or personal property (“Company Related
Developments”). Grantee further undertake to execute all documents and take all
additional actions as may be requested by the Company to give full and proper
effect to the present assignment, whether during or after the term of his/her
employment, and particularly to enter into a specific assignment agreement for
each work, as soon as such work is created. To preclude any possible
uncertainty, Grantee has set forth on Exhibit attached hereto a complete list of
Developments that he/she has, alone or jointly with others, conceived, developed
or reduced to practice prior to the commencement of his/her employment with the
Company that he/she wishes to have excluded from the scope of this Agreement
(“Prior Inventions”). Grantee has also listed this Exhibit all patents and
patent applications in which he/she is named as an inventor, other than those
which have been assigned to the Company (“Other Patent Rights”). If no such
disclosure is attached, Grantee represents that there are no Prior Inventions or
Other Patent Rights. If, in the course of Grantee’s employment with the Company,
he/she incorporates a Prior Invention into a Company product, process or machine
or other work done for the Company, Grantee hereby grant to the Company a
nonexclusive, royalty-free, paid-up, worldwide license (with the full right to
sublicense) for the duration of the rights to make, have made, modify, use,
reproduce, sell, offer for sale, publicly display and perform, import and
otherwise fully exercise and exploit such Prior Invention. Notwithstanding the
foregoing, Grantee will not incorporate, or permit to be incorporated, Prior
Inventions in any Company-Related Development without the Company’s prior
written consent. Grantee will not incorporate into any Company product or
otherwise deliver to the Company any open source software except as allowed
pursuant to the Company’s open source software policy, which is available on the
Company’s intranet.
Section 2(e) is re-titled as “Non-Competition and Non-Solicitation of Customers
and Sales Agents.”


22

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




The following Section 2(e) replaces Section 2(e), Section 2(f), and Section 2(h)
of the Confidentiality Provisions:
(i)
Grantee acknowledges and agrees that during his/her employment, and for six (6)
months as from the date of Grantee’s actual departure from the Company, he/she
has not and will not, directly or indirectly, engage in, provide, or perform any
Employee Services on behalf of any person or entity (or, if organized into
divisions or units, any distinct division or operating unit) in the Territory.

(ii)
Grantee also acknowledges and agrees that during his/her employment, and for six
(6) months after the Date of Termination, Grantee has not and will not directly
or indirectly solicit Customers (as defined in Paragraph 1(c) above) with whom
he/she had Material Contact (as defined in 1(g) above) for the purpose of
providing goods and/or services competitive with the Company’s Business.

(iii)
Grantee further acknowledges and agrees that during his/her employment, and for
a period of six (6) months after the Date of Termination, Grantee has not and
will not, directly or indirectly, whether on behalf of Grantee or others,
solicit any of the Company’s Sales Agents for the purpose of disrupting their
relationship with the Company and/or selling and/or facilitating the sale of
products competitive with the Company’s Business. For purposes of this Section
2, a “Sales Agent” is any third-party agency, and/or its representatives, with
which or whom the Company has contracted for the purpose of facilitating the
sale of the Company’s products during the last twenty-four (24) months of
Grantee’s employment with the Company.

(iv)
In the event Grantee’s employment is terminated, for any reason whatsoever,
during this post-employment period of non-competition, under the condition that
Grantee complies with this non-competition obligation, Grantee will receive a
monthly gross indemnity as determined by the Company pursuant to local law, to
be no less than thirty three percent (33%) of his/her average gross monthly
salary received over the last 12 months prior to termination of employment, it
being understood that this indemnity will be subject to social security
contributions.

(v)
It is agreed that, in any case, the Company shall be entitled, at the time of
termination of the employment agreement, either to reduce the scope or the
duration of the period of application of the non-competition and
non-solicitation covenant, or to waive the latter, provided however that it
informs Grantee thereof by registered letter with return receipt requested no
later than within eight (3) days following the notification of the termination
of the employment agreement and no later than Grantee’s last day of effective
work.

(vi)
If Grantee breaches the post-employment non-competition obligation, the Company
will no longer be required to pay the gross monthly indemnity and Grantee will
be required to reimburse the Company for any amount that he/she may have been
granted in this respect.

(vii)
Given the extreme sensitiveness of the know-how and technical and commercial
information to which Grantee has access in the framework of his/her functions
and the extremely competitive and sensitive nature of the Company’s activities,
the parties expressly agree on the necessity of the non-competition and
non-solicitation obligation in order to protect the Company’s legitimate
interests. Moreover, Grantee acknowledges that, in light of his/her training,
the provision does not hinder his/her capacity to find new employment.

Section 2(f) of the Confidentiality Provisions is deleted.
Section 2(h) of the Confidentiality Provisions is deleted.
The following provision replaces Section 4 of the Confidentiality Provisions:
Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:
If the Company:     To the principal place of business of Company in France.
If to Grantee:     To his or her last known address on file with the Company.


23

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by Grantee and the
Company, which makes specific reference to the Confidentiality Provisions
provided however that the covenant of Section 2(e) can be waived unilaterally by
the Company under the conditions specified therein. However, this Section does
not affect a court of competent jurisdiction or arbitrator’s ability to modify
the Confidentiality Provisions, as the case may be, in the event that either
party initiates legal proceedings that relate in any way to the Confidentiality
Provisions, including any action brought by either party seeking to enforce any
provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue. The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of France.
The following provision replaces Section 12 of the Confidentiality Provisions:
Language. The parties acknowledge that they have requested and are satisfied
that the Confidentiality Provisions and all related documents be drawn up in the
French language, the English version being provided for information purposes
only. In the event of a contradiction between the two versions, the French
version shall prevail.
MEXICO
The following provision replaces Section 1(b) of the Confidentiality Provisions:
“Trade Secrets” has the meaning set forth under Article 84 of the Mexican
Industrial Property Law.
The following provision replaces Section 1(d) of the Confidentiality Provisions:
“Company” means Acuity Brands, Inc., along with its Subsidiaries or other
Affiliates, including but not limited to Acuity Brands Lighting de Mexico S de
RL de CV, and Castlight de Mexico SA de CV, with the understanding that the sole
and exclusive employer of Grantee is the Mexican legal entity by whom he/she is
employed.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” means contact between an employee and each Customer or
potential Customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee’s association with the Company; and/or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two (2) years prior to the date of the Date of Termination.
Section 1(i) (“Termination for Cause” or “Terminated for Cause”) of the
Confidentiality Provisions is hereby deleted.
The following provision shall be added to Section 2(b), at the end of first
paragraph:
“Furthermore, Grantee expressly agrees and acknowledges that all Confidential
Information and Trade Secrets, constitutes (i) an industrial secret under the
Mexican Industrial Property Law and (ii) an industrial and trade secret under
Articles 210 and 211 of the Penal Code for the Federal District of Mexico.”
The following provision shall be added to Section 2(b), at the end of the second
paragraph:
“Grantee agrees to keep the Company free and clear from any claim or lawsuit
that may be brought up against it by Grantee’s former employers or third parties
for alleged or actual breach of confidentiality or trade secrets information
obligations undertaken by Grantee during the course of his/her employment with
former employers or during the course of former relationships with third
parties. Likewise, Grantee will be responsible for paying any damages that
he/she may cause to the Company due the breach of such confidentiality or trade
secrets information obligations assumed with former employers and/or with third
parties.”


24

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




The following provision shall be added to Section 2(d) of the Confidentiality
Provisions:
“Grantee acknowledges that any Invention he/she may conceive or reduce to
practice during his/her employment with the Company and that relate to the
Company’s current or future business are and shall be the Company’s sole and
exclusive property and that Grantee shall not have any patrimonial or other
ownership rights in the work developed, expressly agreeing that he/she will not
be entitled to the payment of royalties or any other right derived from such
work, as they are already included in Grantee’s compensation referred to in
his/her employment contract with the Company. In addition, Grantee expressly
authorizes the modification, adaptation, transport, translation, representation,
exhibition and any use, total or partial, of the developed work, with the sole
exception of his/her non-economic or moral rights. Grantee will take all
necessary steps to assign any property right to the Company at the Company’s
expense, but without further compensation to Grantee.”
The following provision replaces Section 2(e) of the Confidentiality Provisions:
Non-Competition. Grantee acknowledges and agrees that during his/her employment,
and for twelve (12) months after the Date of Termination, he/she has not and
will not, directly or indirectly, engage in, provide, or perform any Employee
Services on behalf of any person or entity (or, if organized into divisions or
units, any distinct division or operating unit) in the Territory that derives
revenue from providing goods or services substantially similar to those which
comprise the Company’s Business. 
The following provision replaced Section 2(i) of the Confidentiality Provisions:
Injunctive Relief. Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, in addition to any other rights or remedies the Company may have. The
existence of any claim or cause of action by Grantee against the Company,
whether predicated on the Confidentiality Provisions or otherwise, shall not
constitute a defense to the enforcement by the Company of Grantee’s agreements
under this Section 2.
Grantee accepts that if he/she breaches any of the obligations set out in
Sections 2(a), (b), (c), (d) related to the disclosure of Confidential
Information, he/she shall be liable under applicable laws, including criminal
liability referred to in Article 223(IV), (V), and (VI) of the Industrial
Property Law.
The breach of any of the obligations assumed by virtue of Section 2(e), (f),
(g), and (h), during the term of the employment relationship between the
parties, will be considered disobedience to work, and therefore, a cause for
termination of the employment relationship of Grantee, without any liability for
the Company, whatsoever. Both parties agree that if Grantee breaches any of the
obligations, terms or conditions set out in Section 2 (e), (f), (g), and (h),
after the termination of his/her employment relationship with the Company,
Grantee:
(a)
will have no right to the Payment referred in Section 2(j) of Exhibit C, as
modified by these special provisions, and must then repay to the Company the
total amount of the payments made in accordance with Section 2(j)(ii) after the
termination of the employment relationship between the parties, if such breach
occurs or is discovered after any Payments (as defined below) have been made.

(b)
In addition, he/she must pay to the Company liquidated damages equivalent to
fifty percent (50%) of the gross amount paid to Grantee in consideration for the
non-competition clause herein. The payment of liquidated dames shall be in
addition to any other legal remedies that might be available to the Company,
including moral damages, and nothing in this Section shall operate so as to
prevent or limit the Company from seeking any other relief, including equitable
or injunctive relief.

The following provisions are added as Section 2(j) to the Confidentiality
Provisions:
Consideration for Non-Competition and Non-Solicitation Obligations.
(i)    During the effective term of the employment relationship between the
Company and Grantee, the latter will not be entitled to any additional
remuneration for the obligations assumed herein, but the payment of the monthly
gross base salary and benefits, as agreed upon in the individual employment
agreement executed


25

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




between the Company and Grantee, since the obligations assumed herein represent
orders given by the Company, as the employer, and are part of the obligations
related to the work for which Grantee is hired.
(ii)    As fair and equal consideration for the execution of the obligations
assumed under Sections 2(e), (f), (g), and (h) of this Exhibit C, upon
termination of the labor relationship between the Company and Grantee, the
latter hereby accepts that the Company will pay him/her a gross amount equal to
fifty percent (50%) of his/her last annual gross base salary as of the
termination date of his/her employment relationship with the Company (without
considering other labor benefits paid, whether in paid in cash or in kind, such
as a Christmas bonus, vacation premium, and without considering any compensation
derived from the 2012 Omnibus Stock Incentive Compensation Plan) (hereinafter
the “Payment”), subject to the corresponding applicable tax withholdings. Such
payment, will be paid by the Company to Grantee proportionally in monthly
installments, according to the dates established by the Company.
(iii)    This Payment shall be considered as full consideration in exchange for
the strict compliance with the future obligations that Grantee assumes upon
termination of his/her employment relationship with the Company, pursuant to the
terms of these Confidentiality Provisions. Both parties agree that the Company
shall determine whether Grantee has fully complied with the Confidentiality
Provision at its sole reasonable discretion. Grantee expressly acknowledges that
the Payment of the consideration after the term of the employment relationship,
referred in this Section, is independent from the employment relationship he/she
has with the Company, and that the payments made after the term of the
employment relationship between the Company and Grantee will not imply in any
manner whatsoever, the continuation of such employment relationship or the
beginning of a new labor relationship between the Company and Grantee.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions as applicable
under local law in the event that either party initiates legal proceedings that
relate in any way to this Confidentiality Provisions, including any action
brought by either party seeking to enforce any provision set forth herein.
Both parties expressly acknowledge and agree that the Company reserves the
right, at its sole discretion, to reduce or waive the enforcement of the
restricted period, as referred to in Section 2 above, and the Company may
relieve at any time Grantee from his/her obligations under this Agreement. If
the Company, at its sole discretion, decides to waive or reduce the restricted
period of the obligations assumed in Section 2(e), (f), (g), and (h), for any
reason, it will inform Grantee in writing, with the understanding that the
Company will not be responsible to pay or make further payments of any
compensation, as set forth in Section 2(j)(ii), for the entire restricted period
or the remaining restricted period, as applicable, at the time the Company
waives enforcement. If the Company waives the entire enforcement of the
restrictive period established after the term of the labor relationship, no
compensation will be paid to Grantee under this Agreement, and Grantee
acknowledges that the Company will not be liable as a consequence of such
non-payment.”
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue. The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of United Mexican States, without regard to conflicts of law. Any and
all disputes relating to, concerning or arising from the Confidentiality
Provisions, or relating to, concerning or arising from the relationship between
the parties evidenced by the Confidentiality Provisions, shall be brought and
heard exclusively in competent courts of Mexico City, expressly waiving any
other jurisdiction that may correspond to them by reason of their present or
future domiciles or for any other cause.
NETHERLANDS
The following provision replaces Section 1(b) of the Confidentiality Provisions:
“Trade Secrets” has the meaning set forth under applicable local law.


26

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” shall include contacts between an employee and each Customer
or potential Customer: with whom or which Grantee dealt on behalf of the
Company; whose dealings with the Company were coordinated or supervised by
Grantee; about whom Grantee obtained confidential information in the ordinary
course of business as a result of such employee’s association with the Company;
and/or who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Grantee within two years prior to the date of the Date of Termination. 
The following provision replaces Section 1(i) of the Confidentiality Provisions:
“Termination for Cause” or “Terminated for Cause” shall entail any reasonable
grounds the Company may have within the meaning of article 7:669 paragraph 3
subsection (d), (e), (g) of the Dutch Civil Code and article 7:678 of the Dutch
Civil Code. Examples of this involuntary termination of Grantee by the Company
are the following reasons:
i.    If termination shall have been the result of an act or acts by Grantee
which constitute an indictable offense, a felony or any crime involving
dishonesty, theft, fraud or moral turpitude;
ii.    If termination shall have been the result of an act or acts by Grantee
which are determined, in the good faith judgment of the Company, to be in
violation of written policies of the Company;
iii.    If termination shall have been the result of an act or acts of
dishonesty by Grantee resulting or intended to result directly or indirectly in
gain or personal enrichment to Grantee at the expense of the Company;
iv.    Upon the willful and continued failure by Grantee to substantially
perform the duties assigned to Grantee (other than any such failure resulting
from incapacity due to mental or physical illness constituting a Disability),
after a demand in writing for substantial performance of such duties is
delivered by the Company, which demand specifically identifies the manner in
which the Company believes that Grantee has not substantially performed his or
her duties; or
v.    If termination shall have been the result of the unauthorized disclosure
by Grantee of the Company’s Confidential Information or violation of any other
provision of the Confidentiality Provisions.
The following provision replaces Section 2(e) of the Confidentiality Provisions:
References to “Confidential Severance Agreement and Release” will be replaced by
“settlement agreement”.
The following provision replaces Section 2(i) of the Confidentiality Provisions:
Injunctive Relief. Grantee acknowledges that if he/she breaches or threatens to
breach any of the provisions of this Section 2, his/her actions may cause
irreparable harm and damage to the Company which could not be compensated in
damages. Accordingly, if Grantee breaches or threatens to breach any of the
provisions of this Section 2, the Company shall be entitled to seek injunctive
relief, instead of any other rights or remedies the Company may have.
The following provision replaces Section 5 of the Confidentiality Provisions:
Provisions Severable. If any provision or covenant, or any part thereof,
contained in the Confidentiality Provisions is held by any court to be invalid,
illegal, or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, in
the Confidentiality Provisions, all of which shall remain in full force and
effect. Each and every provision, paragraph and subparagraph of Section 2 above
is severable from the other provisions, paragraphs and subparagraphs and
constitutes a separate and distinct covenant.
The restrictive covenants set forth in Section 2 of the Confidentiality
Provisions represent the entire agreement of the parties with respect to the
subject matter thereof and supersede any prior agreement with respect thereto;
provided, however, that the restrictive covenants described in this Exhibit C
shall not supersede those set forth


27

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




in either: (a) any Executive Severance Agreement applicable to Grantee, if any,
(b) any Confidentiality, Inventions and Non-Solicitation Agreement to which
Grantee is a party, if any, or (c) any restrictive covenants to which Grantee is
a party under any employment agreement or offer letter, if any.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions, in the event that
either party initiates legal proceedings that relate in any way to this
Confidentiality Provisions, including any action brought by either party seeking
to enforce any provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue. The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
applicable local law.
UNITED KINGDOM
The following provision replaces Section 1(b) of the Confidentiality Provisions:
“Trade Secrets” means information which meets all of the following requirements:
(a) it is secret in the sense that it is not, as a body or in the precise
configuration and assembly of its components, generally known among or readily
accessible to persons within the circles that normally deal with the kind of
information in question;
(b) it has commercial value because it is secret; and
(c) it has been subject to reasonable steps under the circumstances, by the
person lawfully in control of the information, to keep it secret.
The following provision replaces Section 1(c) of the Confidentiality Provisions:
“Customers” means those entities and/or individuals which, within the twelve
month period preceding the Date of Termination (as that term is defined in
Restricted Stock Unit Agreement): (i) Grantee had material contact on behalf of
the Company; (ii) about whom Grantee acquired, directly or indirectly,
Confidential Information or Trade Secrets as a result of his/her employment with
the Company; and/or (iii) Grantee exercised oversight or responsibility of
subordinates who engaged in Material Contact on behalf of the Company.
Additionally, “Customers” references only those entities and/or individuals with
whom the Company currently has a business relationship, or with whom it expended
resources to have or resume the same during the twelve-month period referenced
herein.
The following provision replaces Section 1(h) of the Confidentiality Provisions:
“Material Contact” means material contact between an employee and each Customer
or potential Customer: with whom or which Grantee dealt on behalf of the
Company; whose dealings with the Company were coordinated or supervised by
Grantee; about whom Grantee obtained confidential information in the ordinary
course of business as a result of such employee’s association with the Company;
and/or who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Grantee within two years prior to the date of the Date of Termination. 
Section 1(i) (“Termination for Cause” or “Terminated for Cause”) of the
Confidentiality Provisions is hereby deleted.
The following provision replaces Section 1(j) of the Confidentiality Provisions:
“Inventions” and “Intellectual Property” The term “Invention” means
contributions, discoveries, improvements, ideas, designs, designations,
developments, methods, modifications, improvements, processes, algorithms,
databases, computer programs, formulae, techniques, trade secrets, graphics or
images, and audio or visual works, written text, software, code, and other works
of authorship, whether or not patentable or


28

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




copyrightable, whether or not recorded in any medium and: (i) which relate
directly to the business of the Company, or (ii) which result from any work
performed by Grantee or by Grantee’s fellow employees for the Company, or
(iii) for which equipment, supplies, facilities, Confidential Information or
Trade Secrets of the Company are used, or (iv) which is developed on the
Company’s time. The term “Intellectual Property” means all patents, rights in
inventions, supplementary protection certificates, utility models, rights in
designs, trademarks, service marks, trade and business names, logos, get up and
trade dress and all associated goodwill, rights to sue for passing off and/or
for unfair competition, copyright, moral rights and related rights, rights in
computer software, rights in databases, topography rights, domain names, rights
in information (including know-how and trade secrets) and the right to use, and
protect the confidentiality of, confidential information, image rights, rights
of personality, and all other similar or equivalent rights subsisting now or in
the future in any part of the world, in each case whether registered or
unregistered and including all applications for, and renewals or extensions of,
and rights to claim priority from, such rights for their full term and the right
to sue for damages for past and current infringement in respect of any of the
same.
The following provision replaces Section 2(d) of the Confidentiality Provisions:
Inventions. Grantee does hereby assign and transfer to the Company and its
successors and assigns the entire right, title and interest in any Invention
which is or was made or conceived, either solely or jointly with others, during
his/her employment with the Company, including after the Date of Termination. To
the extent that any Intellectual Property which is or was created or conceived,
either solely or jointly with others, during his/her employment with the Company
does not vest in the Company automatically and/or pending any assignment of such
Intellectual Property, Grantee shall hold such Intellectual Property on trust
for the Company. Grantee hereby irrevocably and unconditionally waives all
claims to any moral rights or other special rights which it may have or accrue
in any Inventions or Intellectual Property. Grantee attests that he/she has
disclosed (or promptly will disclose, if after the Date of Termination) to the
Company all Inventions. Grantee will, if requested, promptly execute and deliver
to the Company a specific assignment of title for any such Invention or
Intellectual Property right and will at the expense of the Company, take all
reasonably required action by the Company to patent, copyright or otherwise
protect the Invention.”
The following provision replaces Section 2(e) of the Confidentiality Provisions:
Non-Competition. Grantee acknowledges and agrees that during his/her employment,
and for twelve (12) months after the Date of Termination, he/she has not and
will not, directly or indirectly, in competition with the Company, engage in,
provide, or perform any Employee Services on behalf of any person or entity (or,
if organized into divisions or units, any distinct division or operating unit)
in the Territory that derives revenue from providing goods or services
substantially similar to those which comprise the Company’s Business.
The following provision replaces Section 2(f) of the Confidentiality Provisions:
Non-Solicitation of Customers. Grantee acknowledges and agrees that during
his/her employment, and for twelve (12) months after the Date of Termination,
Grantee has not and will not directly or indirectly solicit Customers (as
defined in Section 1(c) above) with whom he/she had Material Contact (as defined
above) for the purpose of providing goods and/or services competitive with the
Company’s Business with which Grantee was materially concerned in the period of
twelve (12) months prior to the Date of Termination.
The following provision replaces Section 2(g) of the Confidentiality Provisions:
Non-Solicitation of Employees and Agents. Grantee acknowledges and agrees that
during his/her employment, and for a period of twelve (12) months after the Date
of Termination, Grantee has not and will not, directly or indirectly, whether on
behalf of Grantee or others, solicit, lure or attempt to hire away any of the
Company’s employees or agents with whom Grantee has material contact or managed
in a direct line management capacity in the period of twelve (12) months prior
to the Date of Termination or who had Material Contact with Customers in
performing his/her duties of employment with the Company.
The following provision replaces Section 2(h) of the Confidentiality Provisions:
Non-Solicitation of Sales Agents. Grantee acknowledges and agrees that during
his/her employment, and for a period of twelve (12) months after the Date of
Termination, Grantee has not and will not, directly or indirectly,


29

--------------------------------------------------------------------------------

Exhibit 10(iii)A(94)




whether on behalf of Grantee or others, solicit any of the Company’s Sales
Agents for the purpose of disrupting their relationship with the Company and/or
selling and/or facilitating the sale of products competitive with the Company’s
Business with which Grantee was materially concerned in the period of twelve
(12) months prior to the Date of Termination. For purposes of this Section 2, a
“Sales Agent” is any third-party agency, and/or its representatives, with which
or whom the Company has contracted for the purpose of facilitating the sale of
the Company’s products during the last twelve (12) months of Grantee’s
employment with the Company and with whom Grantee had material contact or
responsibility in his capacity as an employee of the Company during that period.
The following provision replaces Section 7 of the Confidentiality Provisions:
Amendments and Modifications. The Confidentiality Provisions and any Exhibit
hereto may be amended or modified only by a writing signed by both parties
hereto, which makes specific reference to the Confidentiality Provisions.
However, this Section does not affect a court of competent jurisdiction or
arbitrator`s ability to modify the Confidentiality Provisions in the event that
either party initiates legal proceedings that relate in any way to this
Confidentiality Provisions, including any action brought by either party seeking
to enforce any provision set forth herein.
The following provision replaces Section 8 of the Confidentiality Provisions:
Governing Law and Venue. The validity and effect of the Confidentiality
Provisions shall be governed by and construed and enforced in accordance with
the laws of England and Wales. Any and all disputes relating to, concerning or
arising from the Confidentiality Provisions, or relating to, concerning or
arising from the relationship between the parties evidenced by the
Confidentiality Provisions, shall be brought and heard exclusively in the Courts
of England and Wales. Each of the parties hereby represents and agrees that such
party is subject to the personal jurisdiction of said courts; hereby irrevocably
consents to the jurisdiction of such courts in any legal or equitable
proceedings related to, concerning or arising from such dispute, and waives, to
the fullest extent permitted by law, any objection which such party may now or
hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.
The following provisions are deleted in their entirety: Sections 10 (“Tender
Back Provision”) and Section 11 (“Tolling Period”).
A following new Section 13 is inserted as follows:
Subsidiaries. The provisions of Sections 2(e) through Section 2(h) shall only
apply in respect of those subsidiaries to whom Grantee provided his services,
for whom he was responsible or with whom he was otherwise materially concerned
in the period of twelve (12) months prior to the Date of Termination. The
obligations under those provisions shall, with respect to each subsidiary,
constitute a distinct and separate covenant and the invalidity or
unenforceability of any such covenant shall not affect the validity or
enforceability of the covenants in favor of any other Company. In relation to
each subsidiary referred to in this Section 13, the Company contracts as trustee
and agent for the benefit of each such subsidiary.


30